UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (x) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended :August 31, 2009 ( ) TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transaction period fromto Commission File number:333-108218 STANFORD MANAGEMENT LTD. (Exact name of registrant as specified in charter) Delaware 98-0413066 State or other jurisdiction of incorporation or organization (I.R.S. Employee Identification No.) 2431 M. de la Cruz Street Pasay City, Philippines (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 011-632-813-1139 Securities registered pursuant to section 12 (b) of the Act: Title of each share Name of each exchange on which registered None None Securities registered pursuant to Section 12 (g) of the Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.[] Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[]Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No -1- Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[] Non-accelerated filer[](Do not check if a small reporting company)Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recent completed second fiscal quarter. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: September 30, 2009: 52,170,000 common shares DOCUMENTS INCORPORATED BY REFERENCE Listed hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; (3) Any prospectus filed pursuant to Rule 424 (b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 31, 1980). -2- TABLE OF CONTENTS PART 1 Page ITEM 1. Business. 4 ITEM 1A. Risk Factors. 5 ITEM 1B. Unresolved Staff Comments. 8 ITEM 2. Properties. 8 ITEM 3. Legal Proceedings. 13 ITEM 4. Submission of Matters to Vote of Securities Holders 13 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. 13 ITEM 6 Selected Financial Information. 13 ITEM 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. 14 ITEM 7A. Quantitative and Qualitative Disclosure about Market Risk. 17 ITEM 8. Financial Statement and Supplementary Data. 17 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 17 ITEM 9A Controls and Procedures. 18 ITEM 9A(T) Controls and Procedures 21 ITEM 9B Other information 21 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 21 ITEM 11. Executive Compensation. 23 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 26 ITEM 14 Principal Accounting Fees and Services. 27 PART IV ITEM 15. Exhibits, Financial Statement Schedules 27 SIGNATURES 28 -3- PART 1 ITEM 1.BUSINESS History and Organization Stanford Management Ltd. (“Stanford”, “we” or the “Company”) was incorporated under the laws of Delaware on September 24, 1998 and has no subsidiaries and no affiliated companies.Stanford’s executive offices are located at 2431 M. de la Cruz Street, Pasay City, Philippines (Tel: 011-632-813-1139) Stanford has not been in bankruptcy, receivership, or similar proceedings since its inception.Nor has it been involved in any material reclassification, merger, consolidation or purchase or sale of any significant assets not in the ordinary course of business. Stanford furnishes annual reports to stockholders upon request containing audited financial statements, quarterly reports and such other periodic reports as it may determine to be appropriate. Stanford has ownership interest in the mineral rights on the claim called the San Carlos Gold Claim (“San Carlos”) in the Philippines.During the next several years, Stanford will explore the San Carlos.Stanford is considered a “pre-exploration stage company” since there is no assurance that a commercially viable mineral deposit, a reserve, exists on the San Carlos until appropriate exploration work is done and a comprehensive study based upon such work has concluded legal and economic feasibility. A reserve is part of a mineral deposit which can be economically and legally extracted or produced at the time of the reserve determination. Stanford acquired on February 2, 2008 a 100% interest in the mineral rights to the San Carlos, which will be explored for gold and silver.Stanford acquired these rights to the San Carlos through the purchase from Ramos Ventures Inc., an unrelated Philippine company, for the price of $5,000.The rights to the minerals will remain with Stanford so long as the company does not abandon the San Carlos.There is no annual assessment work required on the San Carlos. Stanford has no revenues to date from the exploration of the San Carlos, and its ability to affect its plans for the future will depend on the availability of financing.Such financing will be required to explore the San Carlos to a stage where a decision can be made by management as to whether an ore reserve exists and can be successfully brought into production.Stanford plans to obtain such funds from its directors and officers, financial institutions or by way of the sale of its capital stock in the future, but there can be no assurance that Stanford will be successful in obtaining additional capital for exploration activities from the sale of its capital stock or in otherwise raising substantial capital. Currently, Stanford has two directors, Jancy Gregorio and Reynan Ballan. Stanford did not have sufficient capital in 2000 and 2001 to pay the annual costs to the State of Delaware and therefore on May 16, 2002 Stanford filed a Certificate of Renewal and the Revival of the Certificate of Incorporation to ensure it was in good standing in the State of Delaware. On October 13, 2006, Stanford‘s registration statement became effective and therefore Stanford is responsible for filing various forms with the United States Securities and Exchange Commission (the “SEC”) such as Form 10-K and Form 10-Q on a periodic basis. The shareholders may read and copy any material filed by Stanford with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, DC, 20549.The shareholders may obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC maintains an Internet site that contains reports, proxy and information statements, and other information which Stanford has filed electronically with the SEC by assessing the website using the following address: http://www.sec.gov.Stanford has no website at this time. -4- Planned Business The following discussion should be read in conjunction with the information contained in the financial statements of Stanford and the notes, which form an integral part of the financial statements, which are attached hereto. The financial statements mentioned above have been prepared in conformity with accounting principles generally accepted in the United States of America and are stated in United States dollars. Stanford presently has minimal day-to-day operations; consisting of preparing the reports filed with the SEC as required. ITEM 1ARISK FACTORS Our shareholders and any future investors must be aware of the following risk factors prior to investing in Stanford’s common stock.It must be emphasized that Stanford, if any of these risks become fact, may have to cease operations and our shareholders and any future investors could lose part or all of their investment. RISKS ASSOCIATED WITH OUR COMMON STOCK 1. The Company’s share price is subject to the Penny Stock Rule which results in any broker-dealer involved in the Company’s shares having increased administrative responsibilities which has a negative effect on both the Company’s ability to raise funds and an investor’s ability to purchase or sell his shares. The Company’s common stock is considered to be a “penny stock” because it meets one or more of the definitions in SEC Rule 3a51-1: (i) it has a price of less than five dollars per share; (ii) it is not traded on a recognized national exchange; (iii) it is quoted on a National Association of Securities Dealers, Inc. (“NASD”) automated quotation system (NASDAQ) and has a price less than five dollars per share; or (iv) is issued by a company with net tangible assets of less that $2,000,000, if in business more than three years continuously, or $5,000,000, if the business is less than three years continuously, or with average revenues of less than $6,000,000 for the past three years. A broker-dealer has to undertake certain administrative functions required when dealing in a penny stock transaction.Disclosure forms detailing the level of risk in acquiring the Company’s shares will have to be sent to an interested investor, current bid and offer quotations will have to be provided with an indication as to what compensation the broker-dealer and the salesperson will be receiving from this transaction and a monthly statement showing the closing month price of the shares being held by the investor.In addition, the broker-dealer will have to receive from the investor a written agreement consenting to the transaction.This additional administrative work might make the broker-dealer reluctant to participate in the purchase and sale of the Company’s shares. -5- From the Company’s point of view, being subject to the Penny Stock Rule could make it extremely difficult for it to attract new investors for future capital requirements since many financial institutions are restricted under their by-laws from investing in shares under a certain dollar amount.Ordinary investors might not be willing to subscribe to shares in the capital stock of the Company due to the uncertainty as to whether the share price will ever be able to be high enough that the Penny Stock Rule is no longer a concern. RISKS ASSOCIATED WITH THE COMPANY 1. The Company has a limited operating history in which new investors can value the performance of the Company, its management and its future expectations. The Company commenced its operations in 1998 but only became involved in the mineral exploration industry in January 2001.With no past operating history, any meaningful evaluation of the Company is difficult.Having been mainly inactive since its inception, the Company is basically a start-up company and therefore there is no history available which will allow a new investor to assess its business plan, its management and its future operations.Without these three factors, a new investor cannot make a meaningful decision as to whether or not the purchase of shares in the Company is a wise investment. 2. The Company has a lack of working capital which, unless obtained on acceptable terms in the future, will inhibit its future growth strategy. The only present source of working capital available to the Company is through the sale of common shares, incurring debt or other borrowing.At present, the Company does not have adequate funds to conduct operations and financing may not be available when needed.Even if the financing is available, it may be on terms the Company deems unacceptable or are materially adverse to shareholders’ interests with respect to dilution of book value, dividend preferences, liquidation preferences, or other terms.The Company’s inability to obtain financing would have a materially adverse effect on its ability to implement its growth strategy, and as a result, could require it to cease its operations.An investor may be investing in a company that does not have adequate funds to conduct its operations and, if so, an investor might lose all of his investment. 3. The Company has incurred losses since its inception and therefore has an accumulated deficit which might inhibit the raising of additional capital. Since inception, the Company has incurred losses and has an accumulative deficit of $340,716 as at August 31, 2009.The Company has never generated any revenue from its business activities and has no prospect of generating any such revenue in the foreseeable future.Those factors are expected to negatively affect the Company’s ability to raise funds from the public since there is no certainty the Company will ever be able to make a profit. -6- 4. The auditors have examined the financial statements based on the Company being a going concern but have substantial doubt that it will be able to continue as a going concern. The Company’s auditors, Madsen & Associates CPA’s Inc., in the audited financial statements attached to its 10-K for the year ended August 31, 2009, has stated in their audit report the following: “The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company will need additional working capital to service its debt and for its planned activity, which raises substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are described in the notes to the financial statements.These financial statements do not include any adjustment that might result from the outcome of uncertainty.” The auditors are concerned that the Company, without any established source of revenue and being dependent on its ability to raise capital from its shareholders or other sources might not be able to sustain operations.If this is the case, the Company, without adequate future funding, might not be able to continue as a going concern.This might result in the total loss of the investor’s investment. 5. Absence of cash dividends may affect a shareholder’s return on investment. The Board of Directors does not anticipate paying cash dividends on the outstanding shares, both now and in the future, and intends to retain any future earnings to finance its exploration activities on the San Carlos Gold Claim.Payment of dividends, if any, will depend, among other factors, on earnings, capital requirements and the general operating and financial condition of the Company, and will be subject to legal limitations on the payment of dividends out of paid-in capital.An investor should be aware that a dividend, either in cash or shares, may never be paid by the Company and, therefore, the shares of the Company shouldnot be purchased by an investor as an income producing security. 6. There is an absence of recent exploration activities on the San Carlos other than the preparation of a geological report containing an initial exploration program. Since its purchase on February 2, 2008, there has been no significant exploration activity on the San Carlos, except for several properties being drilled by junior mineral exploration companies west of the claim.The Company does not have sufficient funds to under take the exploration program recommended by Jeffrey Manalastas, Professional Geologist. 7. No matter how much money is spent on exploring the San Carlos there may never be an ore reserve found. No matter how much the Company spends on exploration activities it may never discover a commercially viable quantity of ore on the San Carlos.Most exploration activities do not result in the discovery of commercially mineable deposits of ore.In fact, it is extremely remote that a mineral property will become a producing mine. -7- ITEM 1B.UNRESOLVED STAFF COMMENTS There are no unresolved staff comments outstanding at the present time. ITEM 2. PROPERTIES 1.SAN CARLOS GOLD CLAIM Stanford purchased a 100% interest in San Carlos. The property consists of one – 6 unit claim block containing 92.7 hectares which have been staked and recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. San Carlos, located about 30 km Northwest of the city of San Carlos, (closest city) lies 30 km Northwest of San Carlos and 40 km Northeast of Dagupan, is a gold exploration project, located 35 km East of the past producing Villanueva Gold Mine. The claims are accessible by all-weather government-maintained roads to the town of San Carlos (to the Southeast) and to Dagupan to the North East. Year-round deep sea port facilities at Iba and the skilled population base found between San Carlos and Dagupan is readily available. The past producing mines yielded 27 million ounces of gold during the years 1919 and 1998.
